DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 4/4/2016. 
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. The device claimed in claims 1-8 would be inoperable as it consists of only a computer memory without the necessary logical functionality to execute instructions. 

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a device in claims 1 to 11, an apparatus in claims 12 to 19, and a method (i.e. a process) in claim 20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 11) recites a device comprising:
at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor (additional element) to: 
receive from a sensor (additional element) at least one indication of attention of a player of a computer simulation (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
identify at least in part a timing gap based at least in part on the indication (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
identify whether an input received from the player is a correct input (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
responsive to identifying that the input is correct and based at least in part on the timing gap, change an outcome of the computer simulation from a first outcome to a second outcome (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG), wherein the instructions are executable to change the outcome at least in part any one or more of: 
delaying an event affecting a simulation character associated with the player (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
invalidating an event affecting a simulation character associated with the player (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
expanding a hit region around a simulation character from a first region outside of which a hit is not registered to a second region outside of which a hit is not registered, the second region being larger than the first region and a hit being registered inside the second region (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG).

Independent Claim 12 (and its dependent Claims 13 to 19) recites an apparatus comprising:
at least one processor (additional element) configured with instructions for: 
identifying whether a reaction time of a player of a computer simulation to an event in the computer simulation exceeds a period (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
identifying whether an action of the player is correct (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
responsive to identifying that the action of the player is correct, and that the reaction time exceeds the period, altering an outcome of the computer simulation (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG);
responsive to identifying that the action of the player is not correct, and that the reaction time exceeds the period, not altering an outcome of the computer simulation (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
responsive to identifying that the action of the player is correct, and that the reaction time 1273-81AM1CASE NO.: SCEA20103US00PATENT Serial No.: 17/200,682Filed: March 12, 2021 June 23, 2022 Page 5 does not exceed the period, not altering an outcome of the computer simulation (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG).

Independent Claim 20 recites a method comprising:
altering an outcome of a computer game responsive to a correct user input and a reaction time delay having a first length (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
not altering an outcome of the computer game responsive to an incorrect user input and a reaction time delay having the first length (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
not altering an outcome of the computer game responsive to a correct user input and a reaction time delay having a second length shorter than the first length (steps, instructions or rules for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG).

As indicated above, each of independent Claims 1, 12, and 20 (and their respective dependent Claims 2 to 11 and 12 to 19) recites at least one step or instruction or rule for: (i) for providing a computer simulation involving managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG. Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 11 and 12 to 19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 12 and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 12), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a memory, a sensor, and a processor are generically recited computer elements in independent Claims 1 and 12 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Independent Claim 20 merely recites steps or instructions with no hardware. These additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 12, and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., certain method of organizing human activity) using rules (e.g., computer instructions) executed by computer components (e.g., memory and a processor).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 12, and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG. 
Accordingly, independent Claims 1, 12, and 20 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a memory, a sensor, and a processor.  Claim 20 recites no additional elements at all only steps or instructions.  These additional elements are generically claimed computer components which enable the computer simulation/game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 20 to enable the computer simulation/game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices and are further describes the generic nature of these additional elements in pages 4-8. Accordingly, in light of Applicant’s specification, the claimed terms memory and processor are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed invention/process.  Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processor and memory.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., a processor, a sensor, and a memory) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Like the “telephone unit” or cellular phone in TLI Communications, this hardware (including a processor, a memory and a sensor) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of a processor, a memory and a sensor are not significantly more.   
The recitation of the above-identified generic computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a computer simulation/game and/or mental processes) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 12, and 20 (and their dependent Claims 2 to 11 and 12 to 19) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO). 

Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments/Remarks

Applicant’s arguments filed 06/23/2022 have been fully considered as it pertains to the prior art cited of Gaiba and Jacob. Applicants argues that the cited references of Gaibi and Jacob fails to teach the limitations as expressed in claims 1, 6, and 7. Additionally, for Claims 12 and 20, the prior art fails to disclose “… responsive to identifying that the action of the player is correct, and that the reaction time exceeds the period, altering an outcome of the computer simulation, responsive to identifying that the action of the player is not correct, and that the reaction time exceeds the period, not altering an outcome of the computer simulation, and responsive to identifying that the action of the player is correct, and that the reaction time does not exceed the period, not altering an outcome of the computer simulation.” This argument has been fully considered but is moot in view of the new grounds of rejections necessitated by this amendment. 
As it pertains to the prior art, the Examiner finds the arguments are persuasive. Thus the prior art rejection is hereby withdrawn. However, a 35 U.S.C. 101 rejection has be recited above with respect to the pending claims of 1 to 20. 
Furthermore, an updated search conducted found that the closest prior art for the claim invention recites the following: 
U.S. Patent Application Publication 2020/0129855 A1 to Ambinder et al. Ambinder discloses employing one or more physical sensors arranged on or in proximity to a video game player to obtain biofeedback measures that are then useable to dynamically modify a state of play of a video game. A process of performing an analysis of biofeedback measures from a game player may include gaze detection/location for use in the video game, and modifying or augmenting such video game responsive to the analysis of the biofeedback measures. Such modification of the game may include the video game device dynamically modifies or augments the game play of the video game based at least in part on the tracked point of gaze of the video game player. As an example, the video game device may cause a character or other object to appear in a region where the video game player is not currently gazing, which may create an element of surprise for the video game player. As another example, the video game device may cause a character or other object to appear in a region where the video game player is currently gazing, which may cause such object to appear in a path that the video game player intends to travel.
U.S. Patent Application Publication 2019/0099660 A1 to Nelson. Nelson generally discloses displaying a game window associated with a wagering game on an electronic display screen of the electronic gaming machine, the game window including first content, receiving, using at least one data capture camera device, gaze direction data that corresponds to a player and that includes information corresponding to a location towards which a gaze of the player is directed, evaluating the gaze direction data to determine a triggering condition corresponding to the first content, and modifying the game window responsive to determining the triggering condition that is based on the gaze direction data. 
U.S. Patent Application Publication 2007/0082729 A1 to Letovsky. Letovsky generally discloses sensing a player's coordination and reaction time levels while operating a video game, or a video game of chance, and automatically adjusts various parameters affecting the game play, to minimize or eliminate the effect that said player's skill has on a game outcome. 


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715